Woodward, J. (dissenting):
The complaint in this action, originally oral, was Subsequently embodied in the following bill of particulars, filed in response to the defendants’ demand:
“The defendants are indebted to plaintiff in the sum of Five hundred dollars ($500.00), in that they co-operated, inveigled and kidnapped plaintiff from Brooklyn and carried him to Yucatan, Mexico, against his will, to his loss,
“ 1st. — Loss of time from March 12,1903, to April 4, 1903, at $2.00 per day 22 days........ . $44 00
“2nd. — To expenses while away, 75c per day — 22 days...........................'..... 16 50
“3rd. — To passage from Yucatan to Brooklyn....... 25 50
$86 00
“ To detention, imprisonment, loss of peace of mind... $414 00 ”
Item 4 of the bill of particulars was abandoned at the trial, and proof was offered only to sustain items 1, 2 and 3; judgment being rendered for the amount of the actual damage as fixed by the verdict of the jury. The complaint was dismissed be lore the trial as to the defendant the Wilson & Baillie Manufacturing Company.
The plaintiff’s testimony was to the effect that he was induced by the defendants Camardella and Amato to board a Ward line steamer in the city of Flew York, where he lived, upon representations made to him by the said defendants that he was to be taken to a village within about five hours’ sail from FTew York, where he was to be given employment; but that instead of making a landing to allow the plaintiff to disembark within the prescribed distance the steamer proceeded directly to Havana, Cuba, where the plaintiff was not permitted to land; and from there to Yucatan, where he was compelled to remain several days before he could start on *180.the return voyage. The plaintiff was an Italian laborer, having but a meager understanding of the English language, and only the slightest knowledge of the geography of this country. His testimony, so far as it referred to the agreement with the said defendants and their representations to him, was fully corroborated by five witnesses who were present when the contract of employment was made; and there is no dispute about the fact that the plaintiff did actually go to Yucatan as above indicated. The defendants Camardella and Amato denied that they made any false representations to the plaintiff, and testified that they fully informed the plaintiff where the Work was to be done, and that the steamer would .take him to Yucatan ; but the verdict of the jury, sustained as it is by a fair preponderance of evidence, requires that the case be disposed of in this court on the assumption that the, plaintiff’s testimony is true. This testimony and that of the plaintiff’s other witnesses affords ample support for the inference that the defendants induced the plaintiff to sail for Yucatan by representations that were "false and known by the defendants to be false. The inference is also a fair, one that these representations were made to deceive the plaintiff, keep him in ignorance of the true state of facts, and induce him to sail on board the steamer. The plaintiff has suffered certain damage by reason of these representations; the amount was established at the trial, and the judgment rendered was proper.
Kidnapping may be accomplished without the use of physical force,; inveiglement is sufficient. (People v. De Leon, 109 N.Y. 226, 229.) The very essence of inveiglement is deceit. It may be that every deceptive practice does not constitute an inveiglement, but here,- as in the De Leon Case (supra), a distinct, affirmative wrong was done the plaintiff. He was induced to go far from'his home, into an unknown country, where the climate and sanitary conditions were, as the event proved, practically unbearable, by representations that he was to be given employment at a village near New York—only a few miles away, five hours’sail on the -steamer — where the railroad fare back to New York was only ninety cents. (See People v. Fitzpatrick, 57 Hun, 459, 461.)
A liberal construction of the complaint, to which the plaintiff is entitled, does not require a more definite allegation of fraud and *181deceit than that contained in the words “ inveigled and kidnapped.” The defendants were fully apprised of the nature of the charge against them; the gravamen of the action was fraud and deceit. It was not necessary to characterize the acts charged as “ fraudulent.” The allegation of facts from which such a conclusion necessarily results was sufficient. ( Warren v. Union Bank of Rochester, 157 N. Y. 259, 273.) The Municipal Court is expressly given jurisdiction in such actions by subdivision 13 of section 1 of the Municipal Court Act (Laws of 1902, chap. 580). There is no force in the contention that that court was without jurisdiction in this case because subdivision 14 of section 1 of that act excepts actions for false imprisonment from those within the jurisdiction of the Municipal Court.
The defendants cannot well protest that the plaintiff is not entitled to whatever benefit he may have received at the hands of the jury by reason of his testimony that the captain of the steamer refused to allow him to go ashore at Havana. The captain explained at the trial that the plaintiff was not allowed to leave the ship at that port for the reason that he could not comply with the immigration laws requiring him to have a certain amount of money. The defendants were responsible for the plaintiff being on board the vessel; they had selected the means of transportation, and presumably knew that a landing would be made at Havana and the laws of that port. They surely did not intend that the plaintiff should leave the ship at Havana, but even if he had done so, his damage would not necessarily have been less.
The judgment should be affirmed.